Exhibit 10.1

A. O. SMITH CORPORATION

EXECUTIVE INCENTIVE COMPENSATION AWARD AGREEMENT

FOR 2007

THIS AGREEMENT, made and entered into this      day of February, 2007 by and
between A. O. Smith Corporation (hereinafter called the “Company”) and
                                         (hereinafter called “Executive”);

W I T N E S S E T H :

WHEREAS, the Board of Directors of the Company has adopted the A. O. Smith
Corporation Combined Incentive Compensation Plan, as amended January 1, 2007,
(hereinafter called the “Plan”) which is administered by the Personnel and
Compensation Committee of the Board of Directors (hereinafter called the
“Committee”);

WHEREAS, the Executive, upon the terms and conditions herein set forth, will be
a participant for the fiscal year of the Company commencing January 1, 2007,
(hereinafter called the “Plan Year”) under the Plan, the terms and conditions of
which Plan are incorporated herein by reference;

WHEREAS, this Agreement constitutes a separate contract such as is provided for
in the Plan;

NOW, THEREFORE, in consideration of the payments herein provided, and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

 

I. Employment. Executive agrees to remain in the employ of the Company for the
entire Plan Year, but it is understood that the Executive’s employment may be
terminated at any time by the Company.

 

II. Awards. The Company, subject to the limitations of the Plan, shall provide
the Executive the following Awards subject to the conditions set forth in the
Plan.

 

  A. Restricted Stock Units (Phantom Stock)

 

  (i) The Executive shall, receive an award of
                                         Restricted Stock Units which shall vest
on February 9, 2010. As soon as practicable after the vesting date, the
Executive will receive              Shares of Company stock, except as provided
in (iii) below. The Executive will be subject to any tax withholding requirement
at the time the Shares are issued.



--------------------------------------------------------------------------------

 

(ii)

The Executive will be credited with dividends on Restricted Stock Units
equivalent to the amount declared on actual shares of Company stock. These
equivalent dividends will be credited on January 31st following each calendar
year to the Executive’s Profit Sharing Account under the Supplemental Profit
Sharing Plan. If the Executive does not have an account in the Supplemental
Profit Sharing Plan, he shall receive a cash payment for the equivalent
dividends on January 31st following each calendar year they are credited.

 

  (iii) If the Executive is a “covered employee” under Code Section 162(m) in
calendar year 2010 and the receipt of Shares would cause some portion of the
Executive’s compensation to be non-deductible by the Company, then there shall
be a mandatory deferral of the number of Shares necessary to reduce the
Executive’s compensation to a level that is fully deductible by Company. Shares
mandatorily deferred under this provision shall be distributed to the Executive
on July 1 of the calendar year immediately following the year in which the
Executive terminates employment with the Company.

 

  (iv) If the Executive ceases to be an employee of the Company prior to
February 9, 2010 by reason of death, disability, retirement, or involuntary
termination due to the sale of an operating unit, Restricted Stock Units will
still vest on February 9, 2010. If Executive’s employment with the Company is
terminated prior to February 9, 2010 by reason of dismissal or voluntary
resignation, the Restricted Stock Units shall be forfeited.

 

  B. Stock Option

 

  (i) The Company grants the Executive a Non-Qualified Stock Option to purchase
from the Company an aggregate amount of              Shares of the common stock
of the Company, authorized and unissued or, at the discretion of the Company,
treasury stock if available.

 

  (ii) The price to be paid for the Shares upon exercise of this option shall be
$38.755 per Share which is equal to the average of the high and low sales price
of the Shares on the New York Stock Exchange on the grant date of February 9,
2007.

 

  (iii) This option is exercisable as follows:

a)             Shares become exercisable on February 9, 2008.

b)             Shares become exercisable on February 9, 2009.

c)             Shares become exercisable on February 9, 2010.

 

  (iv) The right to exercise the option expires on February 9, 2017.



--------------------------------------------------------------------------------

  (v) Except as provided below, this option may only be exercised by the
Executive while in the employ of the Company.

 

  (vi) This option may be exercised only by written notice served by the
Executive upon the Secretary of the Company at its office at Milwaukee,
Wisconsin, specifying the number of Shares in respect to which this option is
being exercised, accompanied by payment for such Shares in such form as the
Company may deem acceptable. Such Shares upon payment of the purchase price
shall be fully paid and non-assessable.

 

  (vii) This option shall not be transferable by the Executive otherwise than by
will or the laws of descent and distribution, and may be exercised, during the
life of the Executive, only by the Executive.

 

  (viii) This option shall be subject to the following events and shall be
disposed of, or acted upon, in the manner set forth below:

 

  a) If the Executive ceases to be an employee of the Company for any reason
other than disability, retirement, death, or involuntary termination due to the
sale of an operating unit, then this option shall terminate;

 

  b) If the Executive ceases to be an employee of the Company by reason of
disability or retirement, then this option shall terminate at the earlier of
five (5) years from the date of termination of employment or February 9, 2017;

 

  c) If the Executive ceases to be an employee of the Company by reason of death
or involuntary termination due to the sale of an operating unit, then this
option shall terminate at the earlier of one (1) year from the date of death or
involuntary separation or February 9, 2017.

 

  (ix) Executive agrees in behalf of Executive, and the heirs, legatees, and
legal representatives of Executive, with respect to all Shares (or any Shares of
the Company’s Common Stock issued pursuant to a stock dividend or stock split
thereon or any securities issued in lieu thereof or in substitution or exchange
therefor), that Executive, and the heirs, legatees, and legal representatives of
Executive, will comply with such restrictions as may be necessary to satisfy the
requirements of the Securities Act of 1933.

 

  (x) Executive shall not be deemed for any purposes to be a stockholder of the
Company with respect to any of the Shares except to the extent that this option
shall have been exercised with respect thereto and a stock certificate issued
therefor.

 

  (xi)

The existence of this option shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the



--------------------------------------------------------------------------------

 

Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock of, or affecting the common stock of, the Company or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
part of its assets or business, or any other Corporate act or proceeding,
whether of a similar character or otherwise.

 

C. Performance Award

 

  (i) The Executive shall receive an award of
                                         Performance Units with a value of $100
per unit at the payment date. The Executive shall earn a percentage of the
Performance Unit award upon achievement of a Performance Goal based on the
Return on Invested Capital (“ROIC”) as a percentage of the cost of capital
during the period January 1, 2007 through December 31, 2009. ROIC is calculated
by taking net income before after-tax cost of interest divided by total capital
including all debt and stockholders’ equity. The Performance Goal is calculated
as follows:

 

ROIC as % of cost of capital =   

Average ROIC during January 1, 2007

through December 31, 2009

   Year End 2006 Cost of Capital



--------------------------------------------------------------------------------

   

Performance Goal

  

Percentage of

Performance Units Earned

     

            % or less

       0%    

            %            

     50%    

            %            

   100%    

              % or more

   150%  

Percentage earned will be interpolated between points on the table.

 

  (ii) Performance awards which have been earned shall be paid to the Executive
no later than March 1, 2010 in cash, stock, or a combination of both, at the
discretion of the Committee.

 

  (iii) Performance Goals shall be adjusted by the Committee to account for
non-reoccurring factors, extraordinary gains or losses, changes in accounting,
acquisitions and divestures of more than $10,000,000, stock issuances, stock
dividends or stock buybacks in excess of 1,000,000 Shares.

 

  (iv) If the Executive ceases to be an employee of the Company prior to
December 31, 2009 by reason of death, disability, retirement, or involuntary
termination due to the sale of an operating unit, the Executive or his
beneficiary shall be entitled to receive a pro-rata portion of the Award based
on the period of his employment during the three-year performance period. If the
Executive’s employment with the Company shall be terminated prior to
December 31, 2009 by reason of dismissal or voluntary resignation, no Award
shall be payable.

 

  D. Annual Incentive Compensation

 

  (i) The amount of the Executive’s annual incentive compensation shall be based
on the Company’s return on stockholder equity at the target levels established
by the Committee.

 

  (ii) The calculation of return on stockholder equity shall be adjusted by the
Committee to account for non-reoccurring factors, extraordinary gains or losses,
changes in accounting, acquisitions and divestures of more than $10,000,000,
stock issuances, stock dividends or stock buybacks in excess of 1,000,000
Shares.

 

  (iii) If the Executive ceases to be an employee of the Company prior to
December 31, 2007 by reason of death, disability, retirement, or involuntary
termination due to the sale of an operating unit, the Executive or his
beneficiary shall be entitled to receive a pro-rata portion of the annual
incentive compensation based on the period of time he was employed during 2007.
If the Executive’s employment with the Company shall be terminated prior to
December 31, 2007 by reason of dismissal or voluntary resignation, no annual
incentive compensation shall be paid.



--------------------------------------------------------------------------------

III. Beneficiary. In accordance with the Plan, the Executive, by completing and
signing a “Designation of Beneficiary” shall have the right to designate a
beneficiary to receive any payment of any Award (deferred or otherwise)
remaining unpaid at Executive’s death, all in the manner and to the extent set
forth in this Agreement. The designation may be changed at any time by written
notice delivered to the Committee or its representative. If no Designation of
Beneficiary is made, any Award remaining unpaid, in whole or in part, at the
time of death of the Executive, shall be paid to his legal representative.

 

IV. Withholding. As to any payment of Shares or cash credited or paid pursuant
to this agreement, the Committee may require that the Executive or his personal
representative, as the case may be, agree to any procedure necessary to enable
the Company to make adequate income tax withholdings.

 

V. Nonassignability. Neither Executive nor any of his beneficiaries shall have
any right or power to alienate, anticipate, commute, pledge, encumber or assign
any right to receive any amount which hereafter may become or at any time be due
hereunder, and no attempt to effect any such alienation, anticipation,
commutation, pledge, encumbrance or assignment will be recognized, honored or
accepted by the Company.

 

VI. Forfeiture. So long as any portion of any Award (including amounts
deferred), remain unpaid or undistributed, the Executive’s right to receive such
amount shall be forfeited if the Executive at any time during or after his
employment with the Company shall do any act, or engage directly or indirectly
(whether as owner, partner, officer, employee or otherwise) in the operation or
management of any business which, in the judgment of the Company, is detrimental
to or in competition with the Company or any of its subsidiaries or affiliates.

 

VII. Defined Terms. The terms used in this Agreement shall have the same meaning
as the terms defined in the Plan.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Executive has hereunto affixed his hand and
seal, the day and year first above written.

 

A. O. SMITH CORPORATION By  

 

  Chairman and Chief Executive Officer By  

 

  Executive